ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is VACATED and REMANDED.
Upon review of the plaintiffs claims on appeal, and with the benefit of oral argument, we vacate and remand the matter to permit the parties to file additional materials into the record as may be appropriate in the circumstances.
This written order modifies and supersedes the oral order issued from the bench during oral argument on December 11, 2002.
The parties have seventy days from the date of issue of this order (that is, until Tuesday, February 25, 2002) to submit to the District Court any additional materials for its consideration, at which time the parties again may file such dispositive motions as may be appropriate.
We intimate no view whatsoever on the merits of the case or on the ruling of the District Court, and remand to permit the parties to supplement the record in the interests of justice.
The mandate shall issue forthwith.